


110 HR 5902 IH: To enhance environmental justice education in middle and

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5902
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Ms. Clarke introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To enhance environmental justice education in middle and
		  high schools that serve disadvantaged students.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Getting
			 Youth Re-invested in Environmental Education Now Act; or
			(2)the GREEN
			 Act.
			2.FindingsThe Congress makes the following
			 findings:
			(1)Environmental
			 justice education is essential for—
				(A)producing students
			 who are prepared to address not only the imminent climate change issues that
			 effect them locally, but to be the driving force behind global environmental
			 solutions that will be the stimulus of an emerging eco-efficient
			 economy;
				(B)addressing the
			 global and local environmental issues that are disproportionately affecting
			 people of color; and
				(C)fostering a
			 critical understanding of the environment within the context of human political
			 and social actions.
				(2)Environmental
			 justice education lends itself to the field of service learning with the call
			 to move beyond the classroom and experience the earth in an experiential,
			 embodied way which empowers students to confront global environmental
			 justice.
			(3)States and local
			 educational agencies should create an integrated curriculum in which
			 environmental justice education is incorporated throughout subject areas such
			 as math, science, history, language arts, and all other core subject
			 areas.
			(4)Environmental
			 justice education uses multiple strategies including experiential learning,
			 integrated core subject study, analytical research, and project based
			 learning.
			3.Grants
			 authorized
			(a)In
			 generalThe Secretary of
			 Education shall, subject to the availability of appropriations, make grants on
			 a competitive basis under this Act to States and to local educational agencies
			 that submit to the Secretary an application at such time and in such manner as
			 the Secretary may require. The purpose of the grants is to assist eligible
			 recipients to develop an environmental justice curriculum, and a co-op program,
			 for students attending middle and high schools that—
				(1)receive funds
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (29 U.S.C. 6311 et seq.); and
				(2)are located in an
			 urban community that may be disproportionately affected by climate change,
			 pollution, and other environmental issues.
				(b)Curriculum
			 developmentAn environmental justice curriculum developed with
			 funds received under this Act shall satisfy the following objectives:
				(1)Educating students, through experiential
			 learning and otherwise, about topics relating to environmental justice, such as
			 air pollution, lead paint poisoning, access to organic foods, sustainable
			 agriculture, proximity to landfills, toxic dumping, relative asthma rates, and
			 the historical patterns of environmental impacts.
				(2)Empowering
			 students actively to address environmental issues in their local neighborhoods
			 while also considering global environmental problems.
				(3)Allowing students
			 to explore careers that involve solving environmental problems and cultivating
			 innovators to solve such problems.
				(4)Enhancing life
			 skills required for sound personal decision making, participation in civic and
			 cultural affairs, and economic productivity, such as problem solving, critical
			 thinking, and good stewardship.
				(5)Establishing a
			 nurturing environment that fosters democratic and socially just relationships
			 among schools, families, and surrounding communities.
				(c)Co-op program
			 developmentA co-op program
			 developed with funds received under this Act shall satisfy the following
			 objectives:
				(1)Linking students
			 with career opportunities in the environmental field by building partnerships
			 with the public and private sector.
				(2)Providing students
			 with an opportunity to earn secondary school course credits or credits towards
			 the jurisdiction’s service learning requirements during the summer through
			 experiential learning such as internships and other types of field
			 experience.
				(3)Assisting students
			 in building skills necessary for workforce success, such as development of a
			 career path; resume, letter, and memoranda writing; and job
			 interviewing.
				(4)Providing students
			 with mentors recruited through the partnerships described in paragraph (1) who
			 are equipped to assist a mentee in the skill building described in paragraph
			 (3).
				
